Citation Nr: 1215647	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  05-15 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral strain with degenerative disc disease (DDD) and a history of degenerative arthritis of the lumbosacral spine, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for a right knee disability, including as secondary to a service-connected disability of the lumbosacral spine.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) for a service-connected lumbosacral spine disability. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1987 to August 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2004 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The January 2004 rating decision denied service connection for a right knee disability, and increased the evaluation for the service-connected lumbosacral spine disability to 40 percent effective August 22, 2003, the date of the increased rating claim.  The July 2007 rating decision denied entitlement to a TDIU.  

In November 2004, the Veteran testified before a Decision Review Officer.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a right knee disability, and entitlement to an increased evaluation for the service-connected lumbosacral spine disability, were previously before the Board in March 2006 when the Board denied the Veteran's claims.  The Veteran appealed the March 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2007, the Court vacated the Board's March 2006 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).

The right knee and lumbosacral spine issues were again before the Board in March 2009, when the Board remanded the claims for further development.  

In May 2010, the right knee, lumbosacral spine, and TDIU issues were before the Board; the Board denied the Veteran's claim for service connection for a right knee disability, remanded the lumbosacral spine increased rating issue for further development, and remanded the issue of entitlement to a TDIU for the RO to issue a statement of the case.  The Veteran appealed the Board's May 2010 decision to the Court.  In an October 2011 order, the Court, pursuant to a JMR, vacated and remanded that portion of the Board's decision that denied entitlement to service connection for a right knee disability, including as secondary to a service-connected disability.  

The issues of entitlement to service connection for a right knee disability, including as secondary to a service-connected disability of the lumbosacral spine, entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), and entitlement to referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) for the service-connected lumbosacral spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's service-connected spine disability has been manifested by complaints of pain; objectively, he has a range of lumbar spine motion of 20 degrees flexion and 20 degrees extension, with no clinical evidence of record of ankylosis of the spine, or a situation comparable to ankylosis, and no clinical evidence of bed rest as defined by VA regulation.

2.  The Veteran's back disability has been manifested by complaints of radiation of pain to the right lower extremity with numbness and paresthesias; objectively, he has normal motor and sensory findings, no atrophy, normal muscle tone, and a positive Lasegue's sign since July 12, 2006, reflective of no more than mild symptoms involving the sciatic nerve.

3.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has bladder or bowel manifestations of intervertebral disc syndrome.

4.  There is competent evidence of record that the Veteran's lumbosacral spine disability markedly interferes with employment such as to present an unusual disability picture, which warrants referral of his claim to the Director of Compensation and Pension for extraschedular consideration


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for an evaluation in excess of 40 percent for lumbosacral strain with degenerative disc disease (DDD) and a history of degenerative arthritis of the lumbosacral spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 (as in effect prior to September 26, 2003), Diagnostic Code 5293 (as in effect from September 23, 2002 to September 26, 2003) and Diagnostic Code 5243 (as in effect from September 26, 2003).

2.  From July 12, 2006, and no earlier, the criteria for a 10 percent evaluation, and no higher, for radiculopathy of the right lower extremity has been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002);38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.59, 4.12a, Diagnostic Code 8520 (2011).

3.  The criteria for referral to the Director of Compensation and Pension for consideration of an extraschedular rating for a lumbosacral spine disability have been met. 38 U.S.C.A. § 1155, 5107 (West 2002);38 C.F.R. § 3.321 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection " claim, to include an increased rating claim.  

In VA correspondence to the Veteran dated in June 2009, the Veteran was informed of what evidence was required to substantiate the claim for entitlement to an increased rating for his service-connected lumbosacral spine disability, and of his and VA's respective duties for obtaining evidence.  He was also apprised of the criteria for consideration in assigning an effective date in the event of award of the benefit sought, and a disability rating.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim decided on the merits herein, and to respond to VA notices.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), Social Security Administration records, and VA and private examination and treatment records.  Additionally, the claims file contains the statements of the Veteran in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

A VA examination was obtained in August 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is more than adequate, as it included a review of the claims files, an examination of the Veteran, and an interview with the Veteran regarding his symptoms.  The report contains findings necessary to evaluate the disability under the applicable diagnostic code rating criteria.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal decided on the merits herein has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal criteria 

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In addition, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has also held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Rating of the spine prior to September 26, 2003

Under the regulation prior to the September 26, 2003 amendment, severe limitation of the lumbar spine was evaluated as 40 percent disabling, moderate limitation of motion was evaluated as 20 percent disabling, and slight limitation of motion was evaluated as 10 percent disabling under DC 5292.  Favorable ankylosis of the lumbar spine was evaluated as 40 percent disabling, and unfavorable ankylosis of the lumbar spine was evaluated as 50 percent disabling under DC 5289.  Lumbosacral strain with slight subjective symptoms only was evaluated as noncompensable, with characteristic pain on motion was evaluated as 10 percent disabling, with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position was evaluated as 20 percent disabling, and severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, was evaluated as 40 percent disabling under DC 5295


Rating intervertebral disc syndrome (IVDS) 

Effective from September 23, 2002 through September 25, 2003

Under the version of Diagnostic Code 5293, as in effect from September 23, 2002 through September 25, 2003, Intervertebral Disc Syndrome (IVDS) may be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations, along with evaluations for all other disabilities, whichever method results in the higher evaluation.

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is assigned.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is assigned.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assigned.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assigned.

Note (1) under this diagnostic code provides that, for purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Rating disability of the spine (to include IVDS) 

Effective from September 26, 2003

As in effect from September 26, 2003, under the General Rating Formula for Diseases and Injuries of the Spine, provides that forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour is rated at 10 percent.  A 20 percent evaluation is for assignment where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of limited line of vision; restricted opening of the mouth and chewing breathing limited to diaphragmatic respiration.  Gastrointestinal symptoms due to pressure of the costalmargin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Flexion of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  (Note 5 to General Rating Formula for Disease and Injuries of the Spine.)  

Note (1) under this diagnostic code provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a.

IVDS may be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, or the General Rating Formula for Diseases and Injuries of the Spine (as outlined above), based on whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 60 percent evaluation with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) under this diagnostic code provides that, for purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), where a law or regulation changes after the claim has been filed or reopened, but before administrative or judicial process has been concluded, the version of the law most favorable to the Veteran applies unless Congress provided otherwise or permitted the VA Secretary to do otherwise and the Secretary did so.  Hence, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, and the Board considers both the former and the current schedular criteria, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is service connected for degenerative arthritis of the lumbosacral spine from August 1988.  In a statement received in August 2003, the Veteran asserted that an increased evaluation was warranted for his disability, which at that time had been rated as 20 percent disabling.  The January 2004 rating decision on appeal granted the Veteran an evaluation of 40 percent effective from August 2003, the date of the filing of his claim.  As the Veteran's claim was received by VA in August 2003, the rating period on appeal is from August 2002, one year prior to the date of receipt of the increased rating claim, provided that the evidence reflects a worsening of the disability during that one year time period.  38 C.F.R. § 3.400(o)(2) (2011).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration in rating a disability.   

An August 2003 VA record reflects complaints of pain by the Veteran.  No bowel or bladder symptoms were associated with the back pain.

A May 2004 MRI report reflects that the Veteran has L5-S1 moderate sized broad right paracentral disk herniation.  

An October 2004 VA neurosurgery progress note reflects that the Veteran reported a constant ache in the low back.  It was noted that it could be aggravated by sitting or riding in a car for long periods of time, bending/stooping, lifting, coughing, and sneezing.  Flexion was described as 3/4th normal.  There was no motor, sensory, sphincter, or sexual disturbance. 

A February 2005 VA examination report reflects that the Veteran reported acute episodes of back pain approximately once a month.  The Veteran reported that he would have to rest or lay at home and would be disabled for three or four days.  It was noted that he uses a brace and a cane to walk.  He reported some radiation of pain in the right leg.  The examiner noted that the Veteran was not wearing a brace on the date of the examination, and that his walking was normal and his posture was good.  He had normal lumbar lordosis.  His muscle tone was good with no spasm or atrophy.  There was no scoliosis or kyposis.  The Veteran complained of pain on palpation.  Range of motion revealed extension to 15 degrees with pain, and flexion to 40 degrees with pain.  Right and left lateral flexion was 15 degrees; rotation was to 15 degrees with complaints of pain.  The bilateral lower limbs were negative for any neurological deficiency.  The Lasegue's test was negative.  There was evidence of incoordination without any weakness or fatigue.  Functional loss due to subjective complaints of pain was noted to be absent.  The examiner stated that x-rays were normal and disc spaces were satisfactory.  The examiner also noted that it is likely that there would be additional limitation of motion due to pain, fatigue, weakness, and lack of endurance following repetitive use.  Of these, pain would have the major functional impact. 

An April 2005 letter from the Veteran reflects his statement that "[e]ach year I have more days where the only thing I can do is get bed rest the entire day. 

July 2005 VA records reflect that the Veteran had continued complaints of pain.  It was noted that there were no bowel or bladder problems.  

A July 2006 VA examination report reflects that the Veteran reported that "sometimes he can bend over and have no problem and the next time he bends over he has severe back pain."  The Veteran reported that when his back is flared up, he sometimes he has bed rest for a day.  The Veteran reported that he was fired from his job as a phone support worker because of his disability; he reported that he was missing too much work.  Upon examination, the Veteran's forward flexion was to 34 degrees with a complaint of a "catching type" pain in his low back; extension was to 12 degrees with pain at the endpoint; left lateral flexion was to 10 degrees, right later flexion was to 10 degrees, both with complaints of pain at the endpoint.   Left lateral rotation was 20 degrees with pain at the endpoint; right lateral rotation was to 30 degrees with complaint of pain at endpoint.  After repetitive range of motion, the Veteran stated that the pain felt deeper with more pain on the right side of his back.  After repetitive range of motion, the Veteran denied any other complaints or DeLuca criteria other than a mild increase in the back pain.  

The Veteran underwent a VA examination in June 2009, with a report dated in July 2009.  The VA examination report reflects that the Veteran reported that he is self employed as a mobile notary.  He reported that he schedules three to four jobs per month at his own convenience and that work is infrequent and self scheduled so that time loss is minimal.  The Veteran reported that he had lost his job as a phone support technician due to tardiness and extensive absenteeism.  The report for the Veteran's spine reflects that there was no history of urinary incontinence, urgency, retention requiring catherization, frequency, nocturia, fecal incontinence, or leg or foot weakness.  The Veteran reported numbness and paresthesias.  The Veteran reported that the severity of the pain was severe, lasting hours in duration, with frequency of one to six days a week.  He also reported radiation of pain.  The Veteran reported weekly severe flare ups of pain lasting hours.  The report reflects incapacitating episodes estimated to be at a minimum of one week per month.  The examiner also noted a severe effect on usual daily activities of chores, shopping, exercise, and traveling.  The Veteran's disability prevented sports.  There was a moderate effect on recreation, bathing and dressing.  There was no effect on feeding, toileting, and grooming.  The report further reflects a history of decreased motion, stiffness, spasms, and pain. 

The Veteran underwent another VA examination in August 2010, with a report dated in September 2010.  The Veteran reported severe weekly low back flare ups with a duration of 3 to 7 days.  There were no bowel or bladder abnormalities.  Upon examination, the Veteran's spine posture and head position were normal.  It was symmetric in appearance.  The Veteran's gait abnormality was that he walks slowly and with a cane for a balance.  There was no gibbus, kyphosis, lordosis, flattening, reverse lordosis, list, scoliosis, or ankylosis.  Flexion was to 20 degrees, extension was to 20 degrees, left lateral flexion was to 15 degrees, left lateral rotation was to 25 degrees, right lateral flexion was to 10 degrees, and right lateral rotation was to 20 degrees.  There was objective evidence of pain on active range of motion.  The examiner noted that there was objective evidence of pain following repetitive motion, but there were no additional limitation after three repetitions of range of motion.  Sensory examination findings were normal bilaterally for the upper and lower extremities.  Reflexes were normal bilaterally.  Lasegue's sign was positive on the right.  It was noted that the Veteran is in pain at rest, and that the Veteran has pain with all range of motion to the back.  The report reflects that the Veteran reported that he was unemployed.  The Veteran was diagnosed with DDD of the spine and DJD of the lumbosacral spine.  The Veteran reported that he can still swim, but is unable to exercise, run, go tubing, sledding, or hunting due to his back pain.  The examiner stated that the Veteran's lumbosacral condition does affect his employment and impose work restrictions in all fields of labor.  He also opined that the Veteran's education (some college credits) and skills make him employable.  He noted that the Veteran's current symptoms affect his reliability, productivity, ability to concentrate and follow instructions.  They do not affect his ability to interact with co-workers and supervisors.  It was further noted that the Veteran's medications can cause drowsiness and may affect his employment.  The examiner opined that it "is at least as likely as not that the veteran's service connected condition renders the vet unemployable."

The Board will first consider the rating criteria with regards to the motion of the spine.  Under the rating criteria in effect prior to September 26, 2003, the Veteran would be entitled to an evaluation higher than 40 percent if he had unfavorable ankylosis of the lumbar spine, or complete bony fixation of the spine.  The evidence is against such a finding. 

Under the rating criteria in effect from September 26, 2003, the Veteran's service-connected lumbosacral strain with degenerative disc disease and history of degenerative arthritis of the lumbosacral spine warrants no more than a 40 percent evaluation.  The Veteran would only warrant a higher evaluation under the General Rating Formula for disease and Injuries of the Spine if he had ankylosis of the spine.  The clinical evidence of record, as noted above, is against such a finding.  There is no evidence that the Veteran's spine is fixed in flexion or extension such that he has one or more of the conditions listed in Note 5 of the diagnostic code.  

The Board acknowledges the statements of the Veteran's attorney in February 2012 correspondence that the Veteran's range of motion is 0 degrees, or ankylosis, due to pain; however, the objective evidence of record is against such a finding.  As noted in the July 2006 VA examination report, the Veteran stated that sometimes he can bend over and have no problem.  In addition, the January 2007 VA examination report reflects no muscle atrophy, and the August 2010 VA examination report reflects no weakness on the left or right, normal muscle tone, and no muscle atrophy.  If the Veteran's disability situation were akin to ankylosis, the Board finds that the clinical evidence would reflect abnormal muscle tone or atrophy due to nonuse.  Such is not the case.  Moreover, none of the examiners has indicated that the Veteran's disability symptomatology and manifestations are equivalent to ankylosis.  

Next the Board will consider the possible ratings for IVDS.  The Veteran would be eligible for a rating in excess of 40 percent if the evidence reflected incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Although the Veteran has stated that he has had incapacitating episodes which require bed rest, there is no clinical evidence of record that the bed rest has been prescribed by a physician and treated by a physician.  The Board acknowledges that the June 2009 VA examination report reflects that the Veteran had a history of incapacitating episodes; however, this was as reported by the Veteran and his wife, who reported a minimum of 12 incapacitating episodes a year.  There are no clinical records by a physician prescribing such bed rest.  The August 2010 VA examination report reflects that there are no incapacitating episodes of spine disease.  

Next the Board will consider the Veteran's chronic orthopedic and neurologic manifestations.  Under the version of Diagnostic Code 5293, as in effect from September 23, 2002 through September 25, 2003, IVDS may be evaluated by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations, along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Under the rating criteria from September 26, 2003, any associate objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, is separately rated under the appropriate diagnostic code. 

With regard to bowel and bladder problems, the clinical record is against a finding that the Veteran has bowel or bladder problems causally related to his service-connected spine disability (e.g. July 2005, June 2009, August 2010 VA records).  

With regard to other findings, the Board finds that the Veteran's disability warrants a 10 percent evaluation, and no higher, for radiculopathy of the right lower extremity effective from July 12, 2006.  Such an evaluation is based on the Veteran's complaints of pain in the right lower extremity, along with the July 2006 and December 2007 VA clinical records which reflect a positive straight leg raise test on the right.  In addition, the report of the August 2010 VA examination reflects a positive Lasegue's sign on the right.  The Board acknowledges the February 2012 statement by the Veteran's attorney that "Lasegue's sign has been consistently positive"; however, the Board finds that this is not an accurate statement of the evidence.  As noted above, the February 2005 VA record reflects that the Lasegue's sign was negative.  The examiner found no clinical evidence of neurological deficiency in the lower limbs.  In addition, a November 2003 VA examination report reflects that EMG results were normal with regard to motor and sensory studies.  An October 2005 VA record reflects straight leg raising at 20 degrees on the right, which is not considered a positive result.  

The Board finds that no higher than a 10 percent rating is warranted for right lower extremity radiculopathy as such a rating reflects mild incomplete paralysis of the sciatic nerve under DC 8520.  In determining the level of severity, the Board has considered that the Veteran's reflexes were normal and his sensory examination findings were normal upon examination in August 2010.  Thus, the Board finds that his right lower extremity symptoms are no more than mild.  The examination report is negative for Lasegue's sign for the left lower extremity; therefore, the Board finds that that extremity does not warrant a compensable evaluation.

The words "mild," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  

In providing the Veteran with the above rating, the Board has taken into account that that the Veteran is to be afforded the benefit of the doubt rule.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extra schedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2010). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence reflects that the Veteran has reported that he is no longer employed due to his back pain which caused absenteeism and tardiness.  He has reported taking pain medication six to seven days week, between one to three times a day.  He has reported weekly flare ups which last three to seven days and are severe in severity.  The record further reflects that he walks with a cane, is able to walk 1/4 of a mile, and is in pain at rest and with all range of motion of the back.  

A September 2010 VA report of an August 2010 examination reflects the opinion of the examiner that the Veteran's service connected spine disability affects, and imposes work restrictions, on all fields of labor that include sedentary, light, medium, and heavy manual labor with prolonged standing, walking, or using stairs.  He also opined that the Veteran's current symptoms affect his reliability, productivity, ability to concentrate and follow instructions, and that his medications can cause drowsiness and may affect his employment.  The examiner opined that it is at least as likely as not that the Veteran's service-connected condition renders him unemployable.

Given the foregoing, the Board finds that referral to the Director, C&P Service, for consideration of extraschedular entitlement to disability rating greater than 40 percent for lumbosacral strain with degenerative disc disease and history of degenerative arthritis of the lumbosacral spine, is warranted.


ORDER

Entitlement to an increased evaluation for lumbosacral strain with degenerative disc disease (DDD) and a history of degenerative arthritis of the lumbosacral spine, currently evaluated as 40 percent disabling is denied.

Entitlement to 10 percent, and no higher, for radiculopathy of the right lower extremity, from July 12, 2006 is granted.

Referral to the Director, C&P Service, is warranted for consideration of entitlement to a disability rating greater than 40 percent for lumbosacral strain with degenerative disc disease (DDD) and a history of degenerative arthritis of the lumbosacral spine on an extraschedular basis.



	(CONTINUED ON NEXT PAGE)


REMAND

Right Knee

The Board finds that a supplemental VA clinical opinion may be useful in adjudicating the Veteran's claim for entitlement to service connection for a right knee disability, to include as secondary to a service-connected spine disability.

The claims file includes VA records which reflect numerous complaints of pain but with normal findings of a right knee upon examination and diagnostic testing.  (e.g. December 2003 and July 2005 VA records which reflect normal x-ray.) 

The claims file includes a June 2009 VA examination report, which reflects that the Veteran's right knee did not have crepitation, instability, patellar abnormality or meniscus abnormality upon physical examination.  There was objective evidence of pain with active motion of the right side.  The VA examiner determined that it was less likely than not that the appellant had a current right knee disability that was causally or etiologically related to service.  The VA examiner explained that radiographs showed no evidence of degenerative changes in the knee joint and the appellant's knee pain reversed to baseline normal with one to two days of rest after exertion.  He opined that the appellant's right knee pain resembled an acute and not a chronic process. 

An August 2009 outpatient VA treatment record reflects the opinion of the Veteran's physician that it is as likely as not that the problems that the Veteran is having with the lower back are also a contributing factor to the problems that he is experiencing with the knee, especially in light of the leg length disparity on the left with the apparent shortness.  The August 2009 outpatient VA treatment record does not reflect a diagnosis of a right knee disability; however, records in April 2006 and December 2006 reflect the opinion of Dr. Stallman that the Veteran has chondromalacia of the patella.  The records do not reflect as to whether this is a diagnosis of the right or the left knee.  In this regard, the Board notes that the Veteran had complaints of left knee and right knee in July 2005.  An April 2006 VA record reflects pain of "1 knee".

Thus, the Board finds that a supplemental opinion which address whether the Veteran has chondromalacia of the right knee, with consideration of the 2006 VA records, would be useful.  If the Veteran does have chondromalacia of the right knee, a clinical opinion as to whether such a disability is caused by or aggravated by the Veteran's service-connected lumbosacral spine disability would also be helpful.

The Board acknowledges that the recent JMR (to vacate May 2010 Board decision) references a January 2006 VA record by Dr. Stallman which apparently reflects a diagnosis of chondromalacia; unfortunately, this record is not associated with the claims file at this time.  Thus, the Board finds that it would be helpful for the RO to obtain this record and associate it with the claims file prior to Board adjudication of the claim.

Extraschedular

The Board has found that referral to the Director, C&P Service, is warranted for consideration of extraschedular entitlement to disability ratings greater than 40 percent for lumbosacral strain with degenerative disc disease (DDD) and a history of degenerative arthritis of the lumbosacral.  Thus, on remand, this claim must be submitted to the Director, C&P Service, for extraschedular consideration in the first instance. See 38 C.F.R. § 3.321(b)(1) (2011).  

TDIU

The issue of entitlement to TDIU must be remanded for issuance of a statement of the case (SOC).  In a July 2007 rating decision, the RO denied the appellant's claim for entitlement to TDIU.  The Board has previously considered the Veteran's July 2007 statement as a notice of disagreement with the July 2007 rating decision. See May 2010 Board remand and 38 C.F.R. § 20.201 (2011).  The record does not reflect that a SOC has been issued in response to the appellant's notice of disagreement pursuant to 38 C.F.R. § 19.26 regarding the claim for entitlement to TDIU.

In its May 2010 remand, the Board directed that the RO issue an SOC on the issue of entitlement to TDIU.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The record does not reflect that the RO has done so.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268 (1998).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all January 2006 VA clinical records, to include by Dr. Stallman, and associate them with the claims file. 

2.  Request the June 2009 VA examiner to provide a supplemental opinion which considers the 2006 VA  records which reflect a diagnosis of chondromalacia of the patella, but do not specify whether it is of the left, right, or bilateral knees.  The examiner is asked opine as to whether it is as likely as not that the Veteran has a current disability of the right knee, to include chondromalacia of the patella, causally related to active service, or proximately due to or chronically aggravated by a service-connected disability.  If possible, the examiner should discuss whether the Veteran's service-connected lumbosacral spine disability causes an altered gait, and if so whether any such altered gait is related to a current right knee disability.  Rationale must be provided for the opinion offered.

If the June 2009 VA examiner is not available, schedule the Veteran for a VA examination with a clinician to determine whether the Veteran has a right knee disability and if so, whether it is as likely as not related to active service or proximately due to or chronically aggravated by a service-connected disability, with consideration of the above paragraph.  All necessary tests should be performed.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  

3.  Refer the Veteran's increased rating claim for lumbosacral strain with degenerative disc disease (DDD) and a history of degenerative arthritis of the lumbosacral spine to the Director, C&P Service, for extraschedular consideration.  A copy of the Director's decision on the extraschedular claim must be included in the claims file. 

4.  Provide the appellant with a statement of the case as to the issue of entitlement to a TDIU.  The appellant should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of that issue to the Board. 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board. 

5.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues of entitlement to service connection for a right knee disability, to include as secondary to service-connected disability, and entitlement to an extraschedular evaluation for lumbosacral strain with degenerative disc disease (DDD) and a history of degenerative arthritis of the lumbosacral spine  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative, if any, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


